DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 11/09/2020 have been entered.  Claims 15-17,19-20 and 22-35 remain pending in the application, claims 16-17, 19-20 and 26-27 have been withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 22-25, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 22, 28-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al (US 2016/0045312 A1) in view of Fitzgerald et al (US 2009/0234404 A1) in view of Hunter et al (US 2016/0310077 A1).

Regarding claim 15, Braido discloses an annuloplasty system comprising: 
an annuloplasty ring assembly (Figure 1, item 10 “implant”) having an interface (Figures 4 and 5, item 130 “adjustment means”)  adapted to establish an operative connection with a manipulator (Figures 4 and 5, item 135 “adjustment tool”) for manipulating said annuloplasty ring assembly (paragraph 0075), 
at least one sensor configured to detect a regurgitation of a valve (Figure 65, item 3400 “sensor”; paragraph 0155; paragraph 0164, lines 1-3; paragraph 0173)
and an external monitor adapted to provide information based on said detected regurgitation (paragraph 0158), 
wherein the sensor is part of the annuloplasty ring assembly (paragraph 0156-0158 (the sensor described measures blood flow); paragraph 0165, lines 14-19),
Braido discloses the invention substantially as claimed.
However, Braido does not disclose wherein the sensor comprises a magnetic flow meter, wherein the magnetic flow meter comprises a solenoid in the annuloplasty ring assembly for electromagnetically generating a magnetic field from an electric current applied to the solenoid, and a Hall effect sensor, adapted to measure an electromotive force resulting from blood flow perpendicular to the generated magnetic field.
Fitzgerald teaches wherein the sensor comprises a magnetic flow meter (see Fitzgerald, paragraph 0052; paragraph 0054), wherein the magnetic flow meter comprises a solenoid in the see Fitzgerald, paragraph 0054, lines 1-6 “a wire may be looped around the device in a manner sufficient to produce the desired magnetic field across the plane of the valve”, this constitutes a solenoid) for electromagnetically generating a magnetic field from an electric current applied to the solenoid (see Fitzgerald, paragraph 0049, lines 14-20), and a sensor, adapted to measure an electromotive force resulting from blood flow perpendicular to the generated magnetic field (see Fitzgerald, paragraph 0049 “electrodes”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Braido by providing wherein the sensor comprises a magnetic flow meter, wherein the magnetic flow meter comprises a solenoid in the annuloplasty ring assembly for electromagnetically generating a magnetic field from an electric current applied to the solenoid, and a sensor adapted to measure an electromotive force resulting from blood flow perpendicular to the generated magnetic field as taught by Fitzgerald because this allows for regurgitation across the mitral valve to be monitored in vivo and intervention can be recommended based on the recorded regurgitation rate, such as pacing the heart.
As set forth supra, the combination discloses a sensor, adapted to measure an electromotive force resulting from blood flow perpendicular to the generated magnetic field, however, the combination does not specifically discloses wherein the sensor is a Hall effect sensor.
Hunter teaches a Hall effect sensor, adapted to measure an electromotive force resulting from blood flow perpendicular to the generated magnetic field (Figure 32B, item 10; paragraph 0086, lines 8-21; paragraph 0087, lines 10-15 “blood flow”; paragraph 0088, lines 1-4; paragraph 0095, lines 20-27 “Hall-effect”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by using a Hall effect sensor as taught by Hunter because Hall effect sensors use robust solid state components, they can be miniaturized for surface mount applications, 
Regarding claim 22, as set forth supra, the combination discloses further comprising a delivery device (see Braido, Figure 5, item 135) connected or connectable to said interface (see Braido, Figure 5, item 130), wherein the delivery device is adapted to deliver said manipulator (see Braido, paragraph 0076). 
Regarding claim 28, Braido discloses a method of monitoring an effectiveness of an annuloplasty treatment, the method comprising the steps of: 
a) providing an annuloplasty system having an annuloplasty ring assembly (Figure 1, item 10 “implant”), at least one being part of the annuloplasty ring assembly sensor (paragraph 0165, lines 14-19) to detect regurgitation (Figure 65, item 3400 “sensor”; paragraph 0155; paragraph 0164, lines 1-3; paragraph 0173), and an external monitor to provide information based on said detected regurgitation (paragraph 0158),
b) manipulating the annuloplasty ring assembly with a manipulator (Figures 4 and 5, item 130 “adjustment means”; item 135 “adjustment tool”; paragraph 0075)
c) detecting regurgitation with said sensor (paragraph 0173)
paragraph 0173; 0184), and 
e) if said detected regurgitation is above a threshold, again starting with step b) or, if said detected regurgitation is below a threshold, stopping manipulation of the ring assembly (paragraph 0173; 0179).
Braido discloses the invention substantially as claimed.
However, Braido does not disclose wherein said sensor comprises a magnetic flow meter, wherein the magnetic flow meter comprises a Hall effect sensor, by electromagnetically generating a magnetic field within the annuloplasty ring assembly, and measuring an electromotive force resulting from blood flow perpendicular to the generated magnetic field.
Fitzgerald teaches wherein said sensor comprises a magnetic flow meter (see Fitzgerald, paragraph 0052; paragraph 0054), wherein the magnetic flow meter comprises a sensor (see Fitzgerald, paragraph 0049 “electrodes”) by electromagnetically generating a magnetic field within the annuloplasty ring assembly (see Fitzgerald, paragraph 0054, lines 1-6; paragraph 0049, lines 14-20), and measuring an electromotive force resulting from blood flow perpendicular to the generated magnetic field (see Fitzgerald, paragraph 0049).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Braido by providing wherein said sensor comprises a magnetic flow meter, wherein the magnetic flow meter comprises a Hall effect sensor, by electromagnetically generating a magnetic field within the annuloplasty ring assembly, and measuring an electromotive force resulting from blood flow perpendicular to the generated magnetic field as taught by Fitzgerald because this allows for regurgitation across the mitral valve to be monitored in vivo and intervention can be recommended based on the recorded regurgitation rate, such as pacing the heart.


Hunter teaches a Hall effect sensor (Figure 32B, item 10; paragraph 0086, lines 8-21; paragraph 0087, lines 10-15 “blood flow”; paragraph 0088, lines 1-4; paragraph 0095, lines 20-27 “Hall-effect”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by using a Hall effect sensor as taught by Hunter because Hall effect sensors use robust solid state components, they can be miniaturized for surface mount applications, they are available at very low cost, they are extremely durable with almost unlimited lifetime, and they are not sensitive to temperature.  Furthermore, the results would be predictable.  The combination teaches the uses of a sensor to measure blood flow, therefore, the simple substitution of a magnetic flow meter that comprises a Hall effect sensor would have been an obvious substitution.   Such modification would have comprised only the simple substitution of one known magnetic flow meter for another to obtain no more than the predictable result of measuring blood flow; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	
Regarding claim 29, as set forth supra, the combination discloses wherein the annuloplasty ring assembly comprises a solenoid (see Fitzgerald, paragraph 0054, lines 1-6 “a wire may be looped around the device in a manner sufficient to produce the desired magnetic field across the plane of the valve”, this constitutes a solenoid), and wherein step (c) comprises applying an electrical current to the solenoid to electromagnetically generate the magnetic field (see Fitzgerald, paragraph 0049, lines 14-20).
Regarding claim 30, as set forth supra, the combination discloses wherein step (c) comprises applying an electrical current selected from (i) an AC current to generate an alternating magnetic field, or (ii) a DC current to generate a constant magnetic field (see Fitzgerald, paragraph 0049, lines 14-20).  
see Fitzgerald, paragraph 0054, lines 1-6).  
Regarding claim 33, as set forth supra, the combination discloses wherein the solenoid is wound in a circumferential direction of the annuloplasty ring assembly (see Fitzgerald, paragraph 0054, lines 1-6).  
Regarding claim 35, as set forth supra, the combination discloses wherein the electrical current is selected from (i) an AC current to generate an alternating magnetic field, or (ii) a DC current to generate a constant magnetic field (see Fitzgerald, paragraph 0049, lines 14-20).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al (US 2016/0045312 A1) in view of Fitzgerald et al (US 2009/0234404 A1) in view of Hunter et al (US 2016/0310077 A1) as applied to claim 22, and further in view of Saadat (US 2011/0301699 A1).

Regarding claim 23, as set for the supra, the combination discloses a delivery device (see Braido, Figure 5, item 135) and an external monitor adapted to display said information based on said detected regurgitation (see Braido, paragraph 0158).
However, the combination does not specifically disclose wherein the delivery device has a signal connector for connecting said sensor to an external monitor. 
Saadat teaches wherein the delivery device has a connector for connecting said sensor to an external monitor (see Saadat, paragraph 0155, lines 1-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a connector for connecting said sensor to an external monitor as taught by Saadat because this would provide a wired means of communication to retrieve 
Regarding claim 24, as set for the supra, the combination discloses the mechanical connector (see Braido, Figures 48-51 illustrates a mechanical connection made with the delivery device).
However, the combination does not disclose a signal connector included on the delivery device with the mechanical connector.
Saadat teaches further comprising a signal connector on a common unit with the mechanical connector (see Saadat, paragraph 0155, lines 1-11).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a mechanical connector with the signal connector because the results would be predictable.  The mechanical connector on the delivery device of Braido would continue operating with the interface of the annuloplasty ring, and the signal connector on the delivery device of Saadat would continue relaying data to the external monitor, except now they are both residing on the same delivery device.  Such a modification amounts to the mere combination of known prior art parts in a known method to yield predictable results, which has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	  
	Regarding claim 25, as set forth supra, the combination discloses the invention substantially as claimed.
However, Braido does not disclose wherein said delivery device includes said sensor.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a sensor on the delivery device as taught by Saadat because this would allow the amount of regurgitation to be measured before and after implantation.  Furthermore, the results would be predictable.  The sensor of the combination would continue sensing flow, and the delivery device of Braido would deliver the annuloplasty ring, except now the sensor would be located on the delivery device as is taught by Saadat. Such a modification amounts to the mere combination of known prior art parts using known methods to yield predictable results, which has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Allowable Subject Matter
Claims 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle, can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/
Examiner, Art Unit 3774                                                                                                                
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774